DETAILED ACTION
Status of Claims
Claims 1, 10, 14, and 17 are currently amended.Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments/amendments filed 01/25/2021 with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive. Cowburn discloses the newly amended limitations of scanning the identifying code comprises querying a database using a unique identifier generated by scanning the identifying code. See Cowburn at least paragraph 32, 80, 84, 107, 128, 146, and Fig. 10 disclosing generating a signature/bit strings that can be searched/compared to other signatures in a database.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1, 10, and 17, these claims recite “querying a database using a unique identifier generated by scanning the identifying code.” The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the unique identifier is ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how this identifier is generated raises questions whether applicant truly had possession of this feature at the time of filing.   Claims 2—9, 11-16, and 18-20 inherit the deficiency noted in claims 1, 10, and 17.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10, and 17, these claims recite “querying a database using a unique identifier generated by scanning the identifying code.” The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “unique identifier”.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate a unique identifier rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  It is unclear what the difference is between an identifying code and a unique identifier. Claims 2—9, 11-16, and 18-20 inherit the deficiency noted in claims 1, 10, and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonaccio et al. (US 2009/0152543) in view of Cowburn et al. (US 2007/0164729).

Regarding Claims 1, 10, and 17, Bonaccio discloses A method comprising:  (See paragraph [0022])
scanning a (RFID tag) using a scanning device, wherein the (rfid) is disposed in a semiconductor package that includes an integrated circuit (See paragraph [0035], [0038]-[0039] disclosing scanning rfid on circuit); 
receiving different performance parameters corresponding to the integrated circuit from the querying of the database using the unique identifier (See paragraph [0009] disclosing testing voltage, [0010], [0038] disclosing scanning to retrieve data such as voltage parameters, [0028] disclosing the PPS unit holds “performance data after IC final test… e.g., operation frequency against a norm”, [0022] disclosing characteristics such as voltage, temp, processing bias, etc. that are determined from testing unit…. The characteristics may include nominal performance points which may include a matrix of voltages at different temperatures, [0030]-[0031] disclosing “the performance data loaded to the PPS unit need not be a single value”, [0034] disclosing “additional performance data may also be programmed into the PPS unit such as, for example, different process variations at different ; 
determining whether the integrated circuit satisfies a plurality of predefined operation selection rules corresponding to a first location in an assembled computing system using the different performance parameters (See paragraph [0010] disclosing a maximum and minimum voltage requirement, [0027] disclosing “… (integrated circuit) designed/targeted for use within a sub-system (e.g., card, module, etc.) or higher level system build” (the circuit is checked for compatibility/suitability and therefore for selection rules), [0038]-[0039] disclosing determining whether particular IC voltage parameters meet required parameters for particular assembly); and 
placing the semiconductor package in the first location on the assembled computing system (See paragraph [0038]-[0039] disclosing mount to assembly system).

Bonaccio does not expressly provide for an identifying code scanning an identifying code using a scanning device and scanning the identifying code comprises querying a database using a unique identifier generated by scanning the identifying code. Rather, an rfid tag is scanned in Bonaccio.  However, Cowburn discloses an identifying code, scanning an identifying code using a scanning device and scanning the identifying code comprises querying a database using a unique identifier generated by scanning the identifying code (Cowburn: paragraph [0042], [0064] disclosing scannable barcodes to read IC information such as clock speed; 32, 80, 84, 107, 128, 146, and Fig. 10 disclosing generating a signature/bit strings that can be searched/compared to other signatures in a database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bonaccio with the scannable code, as taught by Cowburn, since such a modification would have merely substituted one known element scannable code for another (scannable rfid tag), and would have yielded predictable results including a readable mark in 

Regarding Claims 2 and 18, Bonaccio and Cowburn teach or suggest all of the limitations of claims 1 and 17. Additionally, the combination discloses scanning a plurality of identifying codes, each of which are disposed in a respective semiconductor package that includes a respective integrated circuit; and receiving respective performance parameters corresponding to the respective integrated circuits using identifier data retrieved from scanning the plurality of identifying codes (Bonaccio: see paragraph [0035] disclosing preference data in code, [0039] disclosing scanning to determine data from each IC; Cowburn: paragraph [0042], [0064] disclosing scannable barcodes to read IC information such as clock speed).

Regarding Claim 11, Bonaccio and Cowburn teach or suggest all of the limitations of claim 10. Additionally, the combination discloses receiving respective performance parameters corresponding to respective integrated circuits using identifier data retrieved from scanning a plurality of identifying codes, wherein each of the plurality of identifying codes is disposed in a respective semiconductor package that includes one of the respective integrated circuits (Bonaccio: see paragraph [0035] disclosing preference data in code, [0039] disclosing scanning to determine data from each IC; Cowburn: paragraph [0042], [0064] disclosing scannable barcodes to read IC information such as clock speed), wherein the respective performance parameters comprise at least one of maximum and minimum operational frequency ranges of the integrated circuits, average power requirements of the integrated circuits, minimum power requirements of the integrated circuits, a leakage current of the integrated circuits, a minimum voltage operational level of the integrated circuits, and life expectancy information of the integrated circuits (Bonaccio: see paragraph [0022] disclosing testing of voltage, temperature, 

Regarding Claims 3 and 12, Bonaccio and Cowburn teach or suggest all of the limitations of claims 2 and 11. Additionally, the combination discloses determining that the respective integrated circuits do not satisfy the plurality of different predefined operation selection rules corresponding to the first location in the assembled computing system using the respective performance parameters (Bonaccio: see paragraph [0039] disclosing if IC not found compatible to continue on to determine appropriate acceptable IC to be placed in assembly based on voltage requirements).

Regarding Claim 19, Bonaccio and Cowburn teach or suggest all of the limitations of claim 18. Additionally, the combination discloses determining that the respective integrated circuits do not satisfy the plurality of different predefined operation selection rules corresponding to the first location in the assembled computing system using the respective performance parameters (Bonaccio: see paragraph [0039] disclosing if IC not found compatible to continue on to determine appropriate acceptable IC to be placed in assembly based on voltage requirements), wherein the respective performance parameters comprise at least one of maximum and minimum operational frequency ranges of the integrated circuits, average power requirements of the integrated circuits, minimum power requirements of the integrated circuits, a leakage current of the integrated circuits, a minimum voltage operational level of the integrated circuits, and life expectancy information of the integrated circuits (Bonaccio: see paragraph [0022] disclosing testing of voltage, temperature, processing bias, [0034] disclosing performance data parameters including temperature and voltages, [0038], [0043]-[0045] disclosing maximum and minimum voltage parameters).

Regarding Claims 4, 13, and 20, Bonaccio and Cowburn teach or suggest all of the limitations of claims 3, 12, and 19. Additionally, the combination discloses storing the respective performance parameters in a data store in respective data entries corresponding to the respective semiconductor packages; and determining, before determining that the respective integrated circuits do not satisfy the plurality of predefined operation selection rules, whether the respective semiconductor packages are available for placement on the assembled computing system by querying the data store (Bonaccio: see paragraph [0022] disclosing storage memory of IC process characteristics, Fig. 3 disclosing storage, [0047] disclosing query made to determine voltage compatibility of ICs).

Regarding Claims 5 and 14, Bonaccio and Cowburn teach or suggest all of the limitations of claims 2 and 11. Additionally, the combination discloses evaluating the assembled computing system for additional packages that affect compatibility of the semiconductor package at the first location (Cowburn: see paragraph [0065]-[0066] disclosing determining positioning of package on aperture).

Regarding Claim 6, Bonaccio and Cowburn teach or suggest all of the limitations of claim 2. Additionally, the combination discloses determining an optimal integrated circuit to place at a second location of the assembled computing device by comparing the respective performance parameters with at least one predefined operation selection rule corresponding to the second location; and placing the respective semiconductor package corresponding to the optimal integrated circuit at the second location (Bonaccio: see paragraph [0038]-[0039] disclosing multiple ICS mounted to system with different performance requirements to determine compatibility).

Regarding Claims 7 and 15, Bonaccio and Cowburn teach or suggest all of the limitations of claims 1 and 10. Additionally, the combination discloses wherein a predefined operation selection rule of the plurality of different predefined operation selection rules defines at least one of a minimum performance value and a maximum power consumption that the integrated circuit must have to be placed at the first location (Bonaccio: see paragraph [0038] disclosing IC requirements for particular assembly, [0043]-[0045] disclosing max and min voltage parameters to meet for assembly).

Regarding Claims 8 and 16, Bonaccio and Cowburn teach or suggest all of the limitations of claims 1 and 10. Additionally, the combination discloses wherein the identifying code comprises at least one of a one- dimensional, two-dimensional, and three-dimensional bar code, wherein the different performance parameters are retrieved from a registration system maintained by a first entity that sold the semiconductor package wherein retrieving the performance parameter from the registration system comprises: transmitting authorization data to the registration system which uses the authorization data to determine whether a second entity requesting the performance parameter has permission to access the performance parameter (Cowburn: see at least abstract, Fig. 3, 4A/B, paragraph [0061], [0063] disclosing authenticity confirmation using code, [0064] disclosing a barcode on integrated circuit which stores information such as speed, [0066] disclosing verification of authenticity through the scan, [0069]-[0070], [0132]-[0133]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bonaccio to have included the barcode and authorization performance parameters, as taught by Cowburn because counterfeiting activity is common with respect to the speeds of integrated circuits and would help to confirm goods. See Cowburn: paragraph [0005], [0069].

Regarding Claim 9, Bonaccio and Cowburn teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the different performance parameters comprise at least one of maximum and minimum operational frequency ranges of the integrated circuit, average power requirements of the integrated circuit, minimum power requirements of the integrated circuit, a leakage current of the integrated circuit, a minimum voltage operational level of the integrated circuit, and life expectancy information of the integrated circuit (Bonaccio: see paragraph [0022] disclosing testing of voltage, temperature, processing bias, [0034] disclosing performance data parameters including temperature and voltages, [0038], [0043]-[0045] disclosing maximum and minimum voltage parameters).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684